Citation Nr: 1702111	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee with noncompensable limitation of flexion prior to April 16, 2015

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left knee with limitation of extension from April 16, 2015.

3.  Entitlement to an evaluation in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1982 and from January 2007 to April 2008, and has additional service with Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

In March 2015, the Board granted a separate 10 percent evaluation for left knee instability.  At this time, the Board remanded the issue of entitlement to an evaluation in excess of 10 percent for left knee instability as well as the issue of entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee, which had been assigned by the RO the minimum compensable evaluation based on x-ray findings for arthritis and no compensable limitation of motion under 38 C.F.R. § 4.59 and Diagnostic Code 5010-5260.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (A compensable evaluation is in order where arthritis is established by x-ray findings and no compensable limitation of motion of the affected joint is demonstrated). 

During remand status, the RO assigned a 20 percent evaluation for left knee disability based on x-ray findings for arthritis and compensable limitation of motion (extension) under Diagnostic Code 5003-5061.  As such, the RO discontinued the 10 percent evaluation for left knee disability under Diagnostic Code 5010-5260 effective April 16, 2015 and began the 20 percent evaluation for left knee disability effective under Diagnostic Code 5003-5061 from April 16, 2015.  Accordingly, the appeal has been reframed to better reflect the benefits sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During this appeal, the record shows that VA afforded the Veteran multiple VA examinations of his knees.  However, the examinations are inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the reports of examination do not reflect the necessary testing or findings.  The Board notes that the recent April 2015 VA examination report was prepared using a Disability Benefits Questionnaire (DBQ), but this DBQ did not include a "Section V - Pain," which would have provided the required information.  Although the examiner indicated that there is "pain with weight bearing," clinical findings do not show testing for pain on both active and passive motion, in weight bearing and nonweight bearing.

Additionally, the April 2015 VA examination report shows that joint stability tests were indicated "but not able to perform" due to severe pain.  As a new VA examination is required for the left knee, the Board believes that joint stability testing should be attempted again.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records and associate these with the claims file.

2.  Thereafter, the Veteran should be scheduled for a VA examination of his knees to ascertain the severity of his left knee disability using the most recent Disability Benefits Questionnaire for the Knee and Lower Leg Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  To the extent possible, joint stability testing should be performed and the examiner should indicate the severity of any instability found.  The claims file should be reviewed and noted in the report of examination.

3.  Thereafter, the AOJ should re-adjudicate the claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

